Title: From George Washington to Margaret Savage, 20 September 1772
From: Washington, George
To: Savage, Margaret



Madam,
Mount Vernon 20th September 1772.

From the purport of Mrs Bomforts last favour by Captn Grayson it wou’d appear that my letter (and the small sum I was able to advance out of my own pocket for your immediate support) had not then got to hand; but as there is no doubt of its having done so before this; I shall not give you the trouble of having the substance of it recapitulated. In pursuance of your request, I have at length, got the original Deeds wch passed from you to the Doctor previous to your marriage, as also an authentic copy of the Doctrs Bond to you, both of which are herewith inclosed. In procuring the former, I met with a good deal of difficulty, being oblig’d to send to Williamsburg for them, after searching Prince William, Fairfax & Loudoun offices in vain. I have, at the same time, the further satisfaction of advising you, that I think we are in a fair way of setting aside the transaction with Mr Montgomerie respecting the annuity of your Bond; and consequently coming upon the Doctor for the whole sum due thereon, since the date of your marriage; but as

the matter yet hangs in suspence, I would not advise you to be altogether sanguine, till you hear from me again, wch shall be as soon as we can get the matter finally fixed with Mr Montgomerie. In the interim the suit goes on against the Doctor, & will, it is hoped, come to a hearg in a Court or two more; I wou’d advise you therefore to adhere steadily to your appointment of Mr Piper, who seems to have taken a little umbrage at your changing the channel of corrispondence from Mr Dixon, as if you were suspicious of some inattention or remissness in one or the other of them. The Doctor begins, I fancy, to squeak at the prospect; & you may for aught I know, soon receive some proposals of accomodation from him, but I wou’d advise you not to be hasty in acceding to them, as I flatter myself we are not without a very good chance of recovering the whole sum due upon the Bond; & you may be assured that his offers will fall short of his expected payments. This packet was intended to go by Capt: Grayson, but being unluckily from home, when his Ship passed by, I missed the opportunity; but hope it will get safe to your hands notwithstanding. I rejoice sincerely, that it is in my power from the information of Mrs Bomfort to congratulate you upon your recover’d state of health; at the same time I assure you that I receiv’d the accot of your affliction with real concern; Persons, & things in this neighbourhood since the date of my last, remain nearly, in statu quo; Mrs Washington & Miss Custis join their best wishes to mine, for you, and I am Madam Your most obt Servant

G: Washington

